RENDERED: DECEMBER 3, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                   Commonwealth of Kentucky
                               Court of Appeals

                                   NO. 2021-CA-0507-ME

JASON DUNN                                                                        APPELLANT


                    APPEAL FROM BULLITT CIRCUIT COURT
v.                 HONORABLE MONICA K. MEREDITH, JUDGE
                         ACTION NO. 20-D-00294-002


SARA POGUE                                                                           APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

JONES, JUDGE: The Appellant, Jason Dunn, appeals from an order of the Bullitt

Circuit Court finding him in contempt for repeatedly contacting the Appellee, Sara

Pogue, in violation of a previously issued protective order.1 Dunn argues the


1
  Pogue did not file an appellee brief. In such situations, Kentucky Rule of Civil Procedure (CR)
76.12(8)(c) permits us to: “(i) accept the appellant’s statement of the facts and issues as correct;
(ii) reverse the judgment if appellant’s brief reasonably appears to sustain such action; or (iii)
regard the appellee’s failure as a confession of error and reverse the judgment without
considering the merits of the case.” The facts and issues here are similarly straightforward.
Moreover, given its importance for protection of the parties and public, we scrupulously review
contempt order should be reversed because it was based on insufficient and

improperly authenticated evidence. Having reviewed the record and being

otherwise sufficiently advised, we affirm.

                                      I. BACKGROUND

               In December 2020, Pogue sought a protective order against Dunn, her

former romantic partner. Pogue alleged Dunn would yell, follow her around, and

block her path. The trial court granted Pogue a three-year protective order, which

specifically forbade Dunn from having “any contact or communication” with

Pogue. Record (R.) at 21.

               In early 2021, Pogue moved the trial court to hold Dunn in contempt

for violating the protective order. She alleged that Dunn sent her scores of

messages from various accounts in violation of the protective order. Pogue

attached hundreds of messages allegedly sent by Dunn to her motion, but only

three sets of messages were actually considered at the contempt hearing: 1)

printouts of messages sent to Pogue on Facebook by “Imareal Newman”

(presumably intended to be a pseudonymous amalgamation of I’m a real new

man); 2) a set of Pinterest messages sent from “Thomas Brady,” which included a




allegations that a person has violated a protective order. Therefore, we elect to impose no
penalty.

                                               -2-
photo of Pogue and Dunn together; and 3) emails sent to Pogue from an account

designated dunnsranch@gmail.com.

                  The trial court held a contempt hearing on April 13, 2021, at which

both Pogue and Dunn appeared with counsel.2 During the twenty-minute hearing,

Pogue, the only witness, testified about the three sets of messages. She explained

that she received Facebook messages from Imareal Newman’s account. Pogue

testified that she believed the account to be maintained by Dunn. Pogue’s attorney

asked how Pogue knew the messages were sent by Dunn and Pogue responded that

Dunn had admitted in “Judge Porter’s hearings”3 that he had sent her messages

from that account. Video, 4/13/21 at 10:26:07, et seq. She also added, without

significant elaboration, that the content of the Imareal Newman messages was the

same as “all [Dunn’s] other fake profiles . . . .” Id. The trial court allowed the

messages to be introduced into evidence over the objection of Dunn’s counsel.4



2
  Apparently, Dunn was facing separate criminal charges for other conduct in violation of the
protective order. At the beginning of the hearing, the trial court noted that it agreed with Dunn’s
counsel that the contempt hearing could not address the same conduct which had led to criminal
charges against Dunn. In other words, the court made plain that the same conduct would not be
the basis for both criminal charges and contempt of court. See Kentucky Revised Statute (KRS)
403.763(1) (providing in relevant part that “[o]nce a criminal or contempt proceeding has been
initiated, the other shall not be undertaken regardless of the outcome of the original
proceeding.”).
3
    Jennifer Porter is a district judge in Bullitt County.
4
 The court stated it would “allow the documents” to show what Pogue “believes they are” but
would later determine “whether we have an admission or not.” Video, 4/13/21 at 10:28:18, et
seq.

                                                    -3-
Pogue then testified about messages sent to her by “Thomas Brady” on Pinterest.

Included in those messages was a photo of Pogue with Dunn. Pogue said that the

only person besides herself and Dunn who she thought possessed the photo was the

photographer. Pogue testified that she believed Dunn sent the Thomas Brady

messages, but Pogue’s counsel never asked to admit them. Finally, Pogue

testified about a third set of messages, consisting of emails sent to her in late

March 2021 from dunnsranch@gmail.com. When asked by her counsel if Pogue

knew whether Dunn had used that account before, Pogue responded, “I believe

he’s had that account for quite a few years.” Id. at 10:31:13, et seq. No relevant

follow-up questions on that point were asked (including on cross-examination).

When Pogue sought to introduce the emails, Dunn’s attorney objected, again

arguing they were insufficiently authenticated. The court allowed the emails to be

entered as statements of what Pogue believed they were.

             After Pogue completed her direct examination, Dunn’s counsel

conducted a brief cross-examination which lasted less than two minutes and

focused on the lack of allegations of physical violence. Dunn did not ask Pogue

any questions relevant to authenticating any messages or attempt to discredit

Pogue’s assertions that Dunn sent the messages in question. Neither party

introduced any other evidence. The court took the matter under submission.




                                          -4-
               Almost two weeks later, the trial court issued its findings of fact and

judgment. The court adopted Pogue’s “uncontroverted” testimony and “denie[d]

[Dunn’s] objections to the introduction of the messages as hearsay” because they

“are messages crafted by [Dunn], he is an adverse party to [Pogue] and the

statements are sufficiently authenticated by [Pogue] for the Court to find them to

be reliable evidence against [Dunn].” R. at 1117. Ultimately, the trial court

ordered Dunn to serve 179 days in the Bullitt County Detention Center, with

required service of forty-five days of jail time with the remainder probated for two

years under the condition that he have no contact with Pogue. R. at 1119. The

court also ordered Dunn to reimburse Pogue’s costs incurred in bringing the

contempt motion(s).

               This appeal followed.5

                                          II. ANALYSIS

               As an initial matter, we must first determine the nature of the

contempt order before us. Contempt is generally defined as “the willful

disobedience toward, or open disrespect for, the rules or orders of a court.”

Commonwealth v. Burge, 947 S.W.2d 805, 808 (Ky. 1996). Direct contempt

occurs in the presence of the court and may be punished summarily. See



5
 The trial court granted Dunn a stay with respect to his jail time service until such time as this
appeal is final.

                                                -5-
Brockman v. Commonwealth, 185 S.W.3d 205, 208 (Ky. App. 2005). Indirect

contempt occurs outside the presence of the court and requires proof to be

submitted to the fact finder. Id. Because Dunn’s allegedly contemptuous conduct

was sending messages to Pogue outside of the trial court’s presence we are dealing

with a case of indirect contempt.

              Next, we must examine the contempt order itself to determine whether

Dunn was found to be in civil or criminal contempt. As the Kentucky Supreme

Court has explained, “the defining characteristic of civil contempt is the fact that

contemnors ‘carry the keys of their prison in their own pockets.’ If the contemnor

absolutely has no opportunity to purge himself of contempt, then such

imprisonment can be deemed punitive in nature” and thus is criminal contempt.

Blakeman v. Schneider, 864 S.W.2d 903, 906 (Ky. 1993). Here, Dunn lacked

possession of the jailhouse keys as he could do nothing to purge himself of having

to serve forty-five days in jail.6 Thus, we must conclude that Dunn was found to

be in indirect criminal contempt.


6
  The trial court elaborated on why it was necessary to punish Dunn’s contemptuous conduct as
follows:

              This Court has an obligation, not only to [Pogue] who has
              demonstrated a significant need for protection from Mr. Dunn, but
              to the authority of the Court and the sanctity of the laws of this
              Commonwealth to exercise its power to insure the compliance of
              those under orders from the Court. Mr. Dunn flouts those orders
              with each message he sends to [Pogue]. Mr. Dunn demonstrates
              his disregard for the authority of the Court by engaging in conduct

                                              -6-
              When reviewing indirect criminal contempt orders, like the one before

us, we apply a more searching review than the highly deferential standard of

review employed in ordinary civil and direct contempt cases. Cabinet for Health

and Family v. J.M.G., 475 S.W.3d 600, 624 (Ky. 2015). “Appellate review of

criminal contempt sanctions should be commensurate with the review provided in

regular criminal cases of a comparable seriousness, as suggested by the penalties

imposed.” Id. With this more stringent standard of review in mind, we now turn

to Dunn’s substantive assignments of error.

              First, Dunn argues that the trial court should not have allowed Pogue

to introduce the printouts of the electronic messages because they were improperly

authenticated. He explains that “no foundation whatsoever was laid regarding Ms.

Pogue’s personal knowledge regarding the circumstances surrounding the making

and keeping of the alleged Facebook messages and emails.” Appellant’s brief, at

3. The fundamental rule is that “[t]angible evidence such as photographs and

writings must be authenticated to be admissible.” Brafman v. Commonwealth, 612

S.W.3d 850, 866 (Ky. 2020). We have rejected an argument that electronic




              he has repeatedly been notified is a violation of the orders he is
              under. Mr. Dunn is misguided and sorely in need of persuasive,
              corrective action.

R. at 1118.

                                              -7-
messages require a different analytical rubric. Kays v. Commonwealth, 505

S.W.3d 260, 270 (Ky. App. 2016).

                KRE7 901(a) provides that “authentication . . . as a condition

precedent to admissibility is satisfied by evidence sufficient to support a finding

that the matter in question is what its proponent claims.” Our Supreme Court has

held that “[t]his [authentication] burden may be met in any number of ways,

including circumstantial evidence permitting an inference that the document is

what it is represented to be.” Thrasher v. Durham, 313 S.W.3d 545, 549 (Ky.

2010). In short, though the “threshold for authenticating writings is generally

low,” the proponent of such evidence must offer “more than mere assertions by a

lay witness that they were sent by the criminal defendant.” Brafman, 612 S.W.3d

at 867-68.

                Two sets of messages were entered into evidence: 1) Facebook

messages from Imareal Newman; and 2) emails from dunnsranch@gmail.com.8

As to the Imareal Newman Facebook messages, Pogue testified that Dunn had

previously admitted to using that account to send her messages. Pogue also

testified that the content of the Imareal Newman messages was similar to other



7
    Kentucky Rules of Evidence.
8
 Pogue did not seek introduction of the Pinterest messages, even though they contained the
arguably damning photograph that only Dunn, Pogue, and the photographer possessed.



                                              -8-
messages sent to her by Dunn.9 With respect to the dunnsranch emails, Pogue gave

unrebutted testimony that Dunn had maintained an account under that name for

years.

               “Whether there is enough evidence of authenticity to admit evidence

is within the discretion of the trial court.” Brafman, 612 S.W.3d at 866. We have

held that “[e]xercising its considerable discretion, a trial court may admit a piece of

evidence solely on the basis of testimony from a knowledgeable person that the

item is what it purports to be and its condition has been substantially unchanged.”

Kays, 505 S.W.3d at 270. That is what occurred here. Pogue testified to receiving

the messages electronically, and she explained why she believed them to have

come from Dunn. This was sufficient to allow introduction of the messages

leaving it for the trial court to determine after consideration of all the evidence

whether as a matter of fact the messages were actually sent by Dunn. Thus, we

conclude the trial court did not abuse its discretion by admitting the Imareal

Newman messages and the dunnsranch emails.

               Next, Dunn asserts that there was insufficient evidence adduced to

establish that he authored and sent the emails to Pogue in violation of the




9
  “[T]he following are examples of authentication or identification conforming with the
requirements of this rule: . . . (4) Distinctive characteristics and the like. Appearance, contents,
substance, internal patterns, or other distinctive characteristics, taken in conjunction with
circumstances.” KRE 901(b)(4).

                                                 -9-
protective order. Having reviewed the record, we disagree. Pogue’s testimony

was sufficient to convince a reasonable trier of fact that the emails and messages

she received came from Dunn. She testified that the emails and messages were

similar to other messages that came from Dunn, that he had previously admitted

using the Imareal Newman account to send her messages, and that he had

maintained the dunnsranch email account for many years. Dunn offered nothing to

call Pogue’s testimony on these points into question. Based on Pogue’s testimony,

we believe the trial court reasonably concluded that Dunn authored and sent the

messages in question to Pogue in violation of the protective order barring Dunn

from making any contact and/or communicating with Pogue.

                                 IV. CONCLUSION

             For the foregoing reasons, we affirm Bullitt Circuit Court’s contempt

order.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      NO BRIEF FOR APPELLEE.

Paul Blaine Hamilton
Bardstown, Kentucky




                                        -10-